COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


C. W. WRIGHT CONSTRUCTION COMPANY, INC.
AND
INSURANCE COMPANY OF NORTH AMERICA            MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 2301-96-3                        MARCH 4, 1997

DAVID EDWARD CARTER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (A. James Kauffman; Eric J. Remington;
            Taylor, Hazen & Kauffman, on brief), for
            appellants.

            (Russell W. Updike; Wilson & Updike, on
            brief), for appellee.



     C. W. Wright Construction Company, Inc. and its insurer

(hereinafter collectively referred to as "employer") contend that

the Workers' Compensation Commission erred in finding that (1)

David Edward Carter (claimant) proved that the aggravation of his

preexisting left knee condition was a compensable consequence of

his December 1992 right knee injury; and (2) the Supreme Court's

holding in Stenrich Group v. Jemmott, 251 Va. 186, 467 S.E.2d 795
(1996), was not applicable to this case.   Upon reviewing the

record and the briefs of the parties, we find that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."     Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).

        The evidence established that on June 17, 1991, claimant

sustained a compensable back injury.    In December 1992, during

rehabilitation for the back injury, claimant fell and sustained a

compensable right knee injury, which resulted in surgery to his

right knee.    Due to claimant's right knee symptoms, he shifted

his weight and altered his gait, causing a strain on his left

knee.    Claimant had sustained a football injury to his left knee

in 1977, which resulted in surgery and some residual impairment.

Beginning in April 1993, claimant complained of left knee pain

to his physicians.    Ultimately, claimant's physicians recommended

surgery for claimant's left knee and opined that the left knee

condition resulted from an aggravation of claimant's preexisting

left knee problems due to the transfer of weight to the left knee

as a result of the right knee injury.
        In distinguishing Stenrich and in holding employer
responsible for the cost of medical treatment for claimant's left

knee condition, the commission found as follows:
               In Stenrich, the Court was considering
          the claimant's burden in establishing an
          injury by accident. Here, the injury by
          accident has been established, and we are
          considering the compensable consequences of


                                   2
            that injury. In this case, the claimant need
            only show a causal connection between the
            compensable injury and a condition which
            flowed naturally from that injury.
                 The issue presented in this case is
            essentially a medical one. The medical
            evidence is not in conflict. The three
            physicians who have attended the claimant for
            the left knee condition, all agree that the
            condition flowed as a natural consequence
            from the compensable right knee injury.


     The uncontradicted medical records and testimony of Drs.

Marilyn K. Glaser, Ian D. Archibald, and Susan T. Bertrand

provide ample credible evidence to support the commission's

finding that claimant's compensable right knee injury caused a

material aggravation of his preexisting left knee condition,

resulting in the necessity of left knee surgery.    The doctrine of

compensable consequences provides that, "'[w]hen the primary

injury is shown to have arisen out of and in the course of

employment, every natural consequence that flows from the injury

likewise arises out of the employment, unless it is the result of

an independent intervening cause attributable to claimant's own

intentional conduct.'"     Morris v. Badger Powhatan/Figgie Int'l,

Inc., 3 Va. App. 276, 283, 348 S.E.2d 876, 879 (1986) (citation

omitted).   Because credible evidence supports the commission's

findings, they are binding upon us on appeal.    These findings

support the application of the doctrine of compensable

consequences in this case.

     In addition, the rule set forth in Stenrich was not

applicable to this case.    Claimant had already proven a



                                   3
compensable injury by accident to his right knee.   Therefore, the

commission did not err in refusing to apply Stenrich.

     For the reasons stated, we affirm the commission's decision.

                                             Affirmed.




                                4